By the Court.
Without considering whether the defendant John W. Taylor is properly joined in this suit, we are of opinion that the master’s report shows 'no ground upon which he can be held liable in any form of action. He examined the books of the old firm, acting as agent of all parties. The master finds that, in doing this, he acted honestly and in good faith. There is no evidence to show that he agreed to guarantee the accuracy of the result of his examination, and there is no evidence of false representations or of fraud or negligence by him which would render him liable to the plaintiff.

Decree affirmed.